Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 1 of 15

Exhibit A
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 2 of 15
Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 1 of 14

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL GIANGRIECO, CIVIL ACTION—LAW
Plaintiff,
V. . No.
SUSQUEHANNA COUNTY; . JURY TRIAL DEMANDED

ELIZABETH ARNOLD; and
JUDITH HERSCHEL;

Defendants.
COMPLAINT

Plaintiff Michael Giangrieco (“Mr. Giangrieco”), by and through his
counsel, Barry H. Dyller, Esq. of the Dyller Law Firm, hereby complains as
follows:

JURISDICTION AND VENUE

1. This action arises out of violations of the United States
Constitution, 42 U.S.C. §1983, the Pennsylvania Whistleblower Law
(“PWL’) 43 P.S. §1421 et seg., and the common law.

2. This Court has jurisdiction over this action pursuant to 28
U.S.C. §§ 1331, 1343 and 1367.

3. Venue is proper in this judicial district under 28 U.S.C. §1391(b)

because a substantial part of the events or omissions giving rise to the
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 3 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 2 of 14

claim occurred in this judicial district, because plaintiff is a resident of this
Commonwealth and this judicial district and defendants’ principal places of

business are in this Commonwealth and this judicial district.

THE PARTIES

4. Plaintiff Michael Giangrieco is an adult individual currently
residing in Susquehanna County, Pennsylvania.

5. Defendant Susquehanna County is a county located in
Northeastern Pennsylvania.

6. Susquehanna County is an “employer” as defined by the PWL,
43 P.S. § 1422, in that it is a “public body.”

7. Defendant Elizabeth Arnold (“Arnold”) is a county commissioner
of Susquehanna County. Arnold has been a Susquehanna County
Commissioner since 2016, and was re-elected in November 2019 for a new
term beginning in 2020. At all times referred to herein, Arnold acted under
color of state law.

8. Defendant Judith Herschel is a county commissioner of
Susquehanna County, having been elected in November 2019 for a term
beginning in January 2020. Herschel’s actions discussed herein were

under color of state law.
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 4 of 15

Case 3:20-cv-00817-JEJ Document1 Filed 05/19/20 Page 3 of 14

9. Defendants Arnold and Herschel are each “employers” as
defined by the PWL, 43 P.S. § 1422, in that they are individuals who
receive money from a public body to perform work or provide services
relative to the performance of work for or the provision of services to a

public body.

BACKGROUND

Ms. Giangrieco’s Position with Susquehanna County

10. Mr. Giangrieco initially was the Susquehanna County solicitor
from 1996 through 2008. In 2008 Mr. Giangrieco was elected as a
Susquehanna County Commissioner, and served two terms in that capacity
until 2016. In January of 2017 Mr. Giangrieco was again asked to be the
Susquehanna County solicitor. Mr. Giangrieco accepted that position and
again served as the Susquehanna County Solicitor. Mr. Giangrieco held
the position of Susquehanna County Solicitor continuously from the time he
began that position until January 6, 2020, when Susquehanna County

terminated him.

Events Leading to Mr. Giangrieco’s Termination
11. During Arnold’s first term as a county commissioner, Mr.
Giangrieco spoke to her repeatedly about actions she was taking that were

3
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 5 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 4 of 14

not only contrary to Susquehanna policy, but potentially exposed
Susquehanna County to liability and did ultimately cause the county
liability.

12. While the speech did concern Arnold's actions, the speech was
not part of Mr. Giangrieco’s job duties as county solicitor because, among
other things, the attorney appointed by Susquehanna County’s insurance
company had the responsibility to control Arnold’s actions relating to
litigation against Susquehanna County.

13. Some of the speech involved potentially could be construed as
legal advice. Out of an abundance of caution, therefore, the speech is not
detailed in this Complaint, which is a public document, although such
speech was a cause of defendants’ termination of Mr. Giangrieco’s

employment."

 

‘It is Mr. Giangrieco’s belief that his duty of confidentiality does not apply
because, pursuant to Rule 1.6(c)(4) of the Pennsylvania Rules of
Professional Conduct, “[a] lawyer may reveal such information to the extent
that the lawyer reasonably believes necessary: (4) to establish a claim or
defense on behalf of the lawyer in a controversy between the lawyer and
the client....” Further, the majority of courts to address this issue have held
that Rule 1.6(c)(4) permits attorneys to use confidential documents or
disclose confidential information to assert a claim against a former
employer or client.

Plaintiff will amend this Complaint or provide further information to
defendants and the Court (perhaps subject to a protective order) upon

4
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 6 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 5 of 14

Mr. Giangrieco’s Refusal to Lie to Protect Arnold

14. Two Susquehanna County employees sued Arnold and
Susquehanna County for Arnold's acts.

15. The attorney for the County’s insurance company prepared
documents in response to the EEOC complaint which were false and
inaccurate, and did not reflect the facts given to her by Mr. Giangrieco and
others.

16. Mr. Giangrieco and others who gave statements saw that the
response to the EEOC by Arnold and the insurance company was false.
They called the insurance company and asked that the response be
changed.

17. Mr. Giangrieco and other employees were asked to lie. Mr.
Giangrieco was asked to change a statement he had previously made so a
new and different statement would protect Arnold.

18. Mr. Giangrieco refused to lie or to change his accurate
statement as did other elected and appointed officials when requested to

do so.

 

resolution of issues concerning confidentiality or the right to reveal such
information.
5
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 7 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 6 of 14

19. Mr. Giangrieco’s true statement, which constituted speech, and
his refusal to alter the statement and lie — refusal to engage in illegal
speech — infuriated Arnold, because he would not lie to help cover up her

actions.

The Campaign for County Commissioner Seats

20. During 2019, defendant Herschel campaigned to become a
Susquehanna County commissioner.

21. The election board received complaints about improper filing of
Herschel’s financial statements.

22. Mr. Giangrieco was involved in the Election Board hearing
about those complaints, including speech about whether Herschel’s
financial statement filings were improper or what the remedy should be.

23. Herschel took offense that Mr. Giangrieco had such

involvement, and vowed to get even with him.

The November 14, 2019 Election

24. Arnold and Herschel campaigned together to be elected as
county commissioners.

25. On November 14, 2019, there was an election for, among other
things, the three Susquehanna County commissioner seats.

6
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 8 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 7 of 14

26. Arnold won re-election.

27. Defendant Judith Herschel won a seat as a county
commissioner.

28. Arnold and Herschel are political allies.

29. Arnold and Herschel pledged to “get rid of the testosterone in
the courthouse.” In other words, Arnold and Herschel pledged to get rid of

men who worked at the courthouse and others who had opposed them.

Arnold’s Vows to Get Even With Mr. Giangrieco for His Speech
30. After she won re-election, Arnold vowed to get even with Mr.

Giangrieco for the speech in which he had engaged.

Arnold and Herschel Conspire With
Each Other to Terminate Mr. Giangrieco

31. | Arnold and Herschel conspired with each other, both before
and after the election, to terminate Mr. Giangrieco for their perceived
slights, which all related to Mr. Giangrieco’s speech.

32. Arnold and Herschel were so brazen about their conspiracy and
their plan to terminate Mr. Giangrieco, that they disclosed this plan to other

persons.
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 9 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 8 of 14

Co-Conspirators Arnold and Herschel Are
Sworn in and Promptly Terminate Mr. Giangrieco

33. On December 31, 2019, Arnold and Herschel were sworn in as
county commissioners.

34. One week later, on January 6, 2020, in one of their first acts as
commissioners together, Arnold and Herschel voted to terminate Mr.
Giangrieco.

35. The third county commissioner voted not to terminate Mr.,
Giangrieco.

36. The termination of Mr. Giangrieco involved only him and not a

class of county employees.

Defendants Are Liable to Mr. Giangrieco

37. Arnold and Herschel are liable to Mr. Giangrieco and
responsible for the damages he has suffered and continues to sustain,
because of their active involvement in retaliating against him for his
exercise of his First Amendment free speech rights and his whistleblowing,
and because they conspired with each other to do so.

38. Susquehanna County is liable to Mr. Giangrieco because its

legislative body or authorized decisionmakers intentionally deprived him of
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 10 of 15

Case 3:20-cv-00817-JEJ Document 1 Filed 05/19/20 Page 9 of 14

a federally protected right by retaliating against him for engaging in

constitutionally protected speech.

COUNT ONE
(First Amendment; 42 U.S.C. §1983)

39. Plaintiff hereby incorporates all prior paragraphs herein as if set
forth at length.

40. Defendants retaliated against plaintiff because plaintiff
exercised his First Amendment free speech rights.

41. Plaintiff engaged in activity protected by the First Amendment
by speaking to them and to others about their conduct.

42. Plaintiff also engaged in activity protected by the First
Amendment by refusing to speak in legal or administrative proceedings or
to Arnold’s and Susquehanna County’s insurance company in a manner
which would have been false.

43. Defendants Arnold and Herschel conspired with each other to

retaliate against plaintiff because he exercised his First Amendment free

speech rights.

44. Defendants retaliated against plaintiff by terminating his

employment.
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 11 of 15

Case 3:20-cv-00817-JEJ Document1 Filed 05/19/20 Page 10 of 14

45. Defendants’ conduct, and their conspiracy, was therefore a
deprivation under color of state law of rights guaranteed to the plaintiff
under the First and Fourteenth Amendments to the United States
Constitution.

46. As aresult of defendants’ violations of the plaintiff's
Constitutional rights, Mr. Giangrieco suffered substantial injuries and

damage.

COUNT TWO
43 P.S. §1421 et seq.
Pennsylvania Whistleblower Law—Retaliation (PWL)

47. Plaintiff hereby incorporates all prior paragraphs herein as if set
forth at length.

48. Plaintiff was a “whistleblower” as that term is defined in 43 P.S.
§1422, and he reported “wrongdoing” and/or “waste” as those terms are
defined in 43 P.S. §1422.

49. Plaintiff was discriminated and/or retaliated against at work for

reasons expressly prohibited by 43 P.S. §1423, including reporting

“wrongdoing” and/or “waste.”

10
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 12 of 15

Case 3:20-cv-00817-JEJ Document1 Filed 05/19/20 Page 11 of 14

50. Defendant Susquehanna County is directly responsible for the
discrimination and/or retaliation, as it is the “employer” which terminated
Mr. Giangrieco’s employment.

51. Defendants Arnold and Herschel are each “employers” as
defined by the Pennsylvania Whistleblower Law, 43 P.S. §1422, in that
they each receive money from a public body to perform work or provide
services relative to the performance of work for or the provision of services
to a public body.

52. Defendants Arnold and Herschel, individually and acting for
Susquehanna County, are responsible for the discrimination and/or
retaliation, in that they conspired and acted in concert with each other, to
terminate Mr. Giangrieco from his employment.

53. As aresult of such unlawful employment practices, plaintiff

suffered damages.

COUNT THREE
42 U.S.C. §1983

54. Plaintiff hereby incorporates all prior paragraphs herein as if set

forth at length.

55. A motivating factor and cause of defendants’ termination of Mr.

Giangrieco was that he is male.

11
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 13 of 15

Case 3:20-cv-00817-JEJ Document1 Filed 05/19/20 Page 12 of 14

56. Terminating Mr. Giangrieco furthered defendants Arnold’s and
Herschel’s pledge to get rid of the testosterone in the courthouse.

57. An employee’s gender as a factor in his termination from
governmental employment violates the Equal Protection Clause of the
Fourteenth Amendment to the United States Constitution.

58. Asaresult of defendants’ violations of the plaintiff's
Constitutional rights, Mr. Giangrieco suffered substantial injuries and

damage.

COUNT FOUR
(Wrongful Termination in Violation of Public Policy)

59. Plaintiff hereby incorporates all prior paragraphs herein as if set
forth at length.

60. Defendants terminated Mr. Giangrieco’s employment with
Susquehanna County.

61. Acause of defendants’ termination of Mr. Giangrieco’s
employment was his refusal to lie or to give a false statement in official
documents, including in statements to the EEOC.

62. Public policy requires all persons to give only truthful and non-

misleading statements in litigation or to administrative agencies such as the

EEOC.

12
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 14 of 15

Case 3:20-cv-00817-JEJ Document1 Filed 05/19/20 Page 13 of 14

63. Public policy prohibits attorneys from engaging in conduct
involving dishonesty, fraud, deceit or misrepresentation.

64. Public policy prohibits attorneys from engaging in conduct that
is prejudicial to the administration of justice.

65. Public policy prohibits an attorney from providing false
evidence, or from counseling or assisting a witness to provide false

evidence.

66. Acause of defendants’ termination of Mr. Giangrieco was that
Mr. Giangrieco refused to violate his obligations as a citizen and attorney

as identified in such public policies.

67. As aresult of defendants’ termination of Mr. Giangrieco’s

employment, Mr. Giangrieco sustained damages.

WHEREFORE, plaintiff demands judgment as follows:
A. An amount to be determined at trial from all defendants,
including punitive damages against all defendants except Susquehanna

County, and interest;
B. Reinstatement of plaintiff's employment, with full back pay

including the value of all employment benefits, and interest;

13
Case 3:17-cv-02183-MEM Document 55-1 Filed 06/11/20 Page 15 of 15

Case 3:20-cv-00817-JEJ Document1 Filed 05/19/20 Page 14 of 14

C. For Plaintiff's costs and attorneys’ fees; and

D. | For such other and further relief as this Court deems just.

Respectfully submitted,
DYLLER LAW FIRM

s/ Barry H. Dyller
Gettysburg House

88 North Franklin Street
Wilkes-Barre, PA 18701
(570) 829-4860

Attorney for Plaintiff
Jury Demand

Plaintiff demands a trial by jury on all issues triable to a jury.

14
